Citation Nr: 0944760	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-26 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a burial allowance in excess of $2,000.


WITNESSES AT HEARING ON APPEAL

Appellant and her Son


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969.  The Veteran is deceased.  The appellant is his 
surviving spouse. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Augusta, Maine.

In September 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2008 and was subsequently 
cremated.
2.  An April 2008 rating decision granted service connection 
for the cause of the Veteran's death. 
 
3. In April 2008, VA authorized and paid burial benefits in 
the total amount of $2,000.

CONCLUSION OF LAW

Entitlement to a burial allowance in excess of $2,000 is not 
warranted. 38 U.S.C.A. §§ 2307, 2308 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.1600 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

Because the law and not the facts are dispositive in this 
case, the provisions of the Veterans Claims Assistance Act 
(VCAA) are not for application.  More specifically, because 
the claim is being denied as a matter of law, no further 
development under the VCAA or previously existing law is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).

II.  Analysis

In any case in which a veteran dies as the result of a 
service connected disability or disabilities, the Secretary, 
upon request of the survivors of such veteran, shall pay the 
burial and funeral expenses incurred in connection with the 
death of the veteran, including the cost of transporting the 
body to the place of burial, in the amount not exceeding the 
greater of (1) $2,000, or (2) the amount authorized to be 
paid under section 8134(a) of title 5 in the case of a 
Federal employee whose death occurs as the result of an 
injury sustained in the performance of duty.  Funeral and 
burial benefits provided under this section shall be in lieu 
of any benefits authorized under sections 2302 and 2303(a)(1) 
and (b) of this title.  38 U.S.C.A. § 2307; see also 38 
C.F.R. § 3.1600. 
 
Under 38 U.S.C.A. § 2302(a), VA may pay a sum not exceeding 
$300 to cover funeral and burial expenses for a deceased 
veteran who at the time of death was in receipt of 
compensation or a pension.  Additionally, irrespective of 
whether a veteran is in receipt of compensation or pension at 
death, if he or she dies in a VA facility in which he or she 
was admitted in compliance with the parameters of 38 U.S.C.A. 
§ 2303(a), VA shall pay the actual cost (not to exceed $300) 
of the burial and funeral expenses.  38 U.S.C.A. § 
2303(a)(1). 
 
Where a veteran dies as the result of a service-connected 
disability, or is in receipt of (but for the receipt of 
retirement pay or pension under this title would have been 
entitled to) disability compensation, the Secretary may pay, 
in addition to any amount paid pursuant to section 2302 or 
2307 of this title, the cost of transportation of the 
deceased veteran for burial in a national cemetery.  Such 
payment shall not exceed the cost of transportation to the 
national cemetery nearest the veteran's last place of 
residence in which burial space is available.  38 U.S.C.A. § 
2308; see also 38 C.F.R. §§ 3.1600, 3.1604-3.1606.  The 
transportation costs may include the following costs of 
transporting by hearse: (1) charge for pickup of remains from 
place hospitalized, or place of death; and (2) charge for one 
later removal by hearse to place of burial.  These charges 
will not exceed those made to the general public for the same 
services.  Payment of hearse charges for transporting the 
remains over long distances are limited to the prevailing 
common carrier rates when common carrier service is available 
and can be easily and effectively utilized.  38 C.F.R. § 
3.1606(b). 
 
In the case at hand, the Veteran died in January 2008 and was 
subsequently cremated.  The Veteran died from service 
connected lung cancer.  The appellant has stated that her 
total burial expenses exceeds $2,000.  In an April 2008 
letter from the RO to the appellant, the appellant was 
notified that VA would pay her no more than $2,000, as this 
is the maximum amount allowed for burial benefits for a 
veteran whose death was related to military service and whose 
burial was not in a national cemetery.  Significantly, as the 
appellant was awarded the greater benefit under 38 U.S.C.A. § 
2307, benefits under 38 U.S.C.A. §§ 2302, 2303 are not 
payable.  See 38 U.S.C.A. § 2307.  She maintains that VA 
should pay for all her funeral, transportation and burial 
expenses, not just up to $2,000 as his cause of death was 
connected to active service and she has heard that VA would 
pay for all of her expenses.  However, the Board notes that 
payment of more than $2,000 is precluded by law.  
Additionally, as the Veteran's remains were not transported 
to a national cemetery, separate payment for transportation 
costs is not authorized. See 38 U.S.C.A. § 2308.

The Board additionally notes that during hearing testimony, 
the appellant contended that she had never received the 
$2,000.  However, documents in the claims file indicate that 
$2,000 was remitted to the appellant during April 2008.  The 
Court has held that "there is a presumption of regularity 
which holds that government officials are presumed to have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  There is no evidence of record 
to rebut this presumption.  If she did not receive the 
payment, she should address that matter to the RO.  It is 
possible to search for cashed checks or otherwise determine 
to what account payment was made as needed. 
 
The Board sympathizes with the appellant for her loss and for 
the added expenses she has faced concerning funeral 
arrangements.  However, the maximum allowance available under 
the law has been established by Congress.  The law and 
regulations applicable to the claim, as set forth above, 
provide that no more than $2,000 may be authorized for burial 
benefits.  38 U.S.C.A. §§ 2307, 2308. 
 
The Board finds that it is legally precluded from granting 
burial benefits in excess of $2,000. 38 U.S.C.A. §§ 2307, 
2308; see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the 
claim should be denied as a matter of law if the law, and not 
the evidence is dispositive). 




ORDER

Entitlement to a burial allowance in excess of $2,000 is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


